Title: To George Washington from William Livingston, 24 April 1779
From: Livingston, William
To: Washington, George



Dear Sir
Trenton [N.J.] 24 April 1779

I received your Excellency’s favour of yesterday’s date, respecting your intentions of removing the Troops from Elizabeth Town & Monmouth; and am obliged to you for your seasonable intimation of that step, to enable me to provide for the security of those parts of the Country, by detachments from our Militia.
The contents of your Excellency’s confidential Letter shall remain a profound secret with me. I am with the greatest Esteem & affection Dear Sir your Excellency’s most humble Sr.
Wil: Livingston